DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is non-final and is in response to the claims filed April 20, 2018. Claims 1-20 are currently pending.
Drawings
	The drawings are objected to for the following reasons:
	 The elements of figure 1 are not black and white line elements as contrasted with figure 2. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7-9, 10, and 16-19 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more
	Claim 1 recites a system comprising: a non-transitory memory; and one or more hardware processors configured to execute instructions from the non- transitory memory to: obtain client instance data including a plurality of incidents and a plurality of knowledge elements comprising information relating to resolving one or more of the plurality of incidents; build a validation set based on the obtained client instance data, wherein the validation set comprises fingerprint data of a plurality of fingerprints of known incident- knowledge relationships, each of the plurality of fingerprints representing a link between one of the plurality of incidents and one of the plurality of knowledge elements used for resolving the incident; predict a knowledge element class from among a plurality of knowledge element classes for each of the plurality of knowledge elements based on the built validation set, the plurality of knowledge element classes being defined based on respective threshold values indicating a quality of coverage provided by a knowledge element for resolving an incident; and present classification data of the plurality of knowledge elements classified into the plurality of knowledge element classes with the obtained client instance data.
	The limitation of build a validation set based on the obtained client instance data, wherein the validation set comprises fingerprint data of a plurality of fingerprints of known 
	The limitation of predict a knowledge element class from among a plurality of knowledge element classes for each of the plurality of knowledge elements based on the built validation set, the plurality of knowledge element classes being defined based on respective threshold values indicating a quality of coverage provided by a knowledge element for resolving an incident as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “predict” in the context of the claim language encompasses a user predicting a label or class of data after analysis of the data.
	The limitation of present classification data of the plurality of knowledge elements classified into the plurality of knowledge element classes with the obtained client instance data. as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. For example, “present” in the context of the claim language encompasses a user presenting the classified data to a second user for review.
If a claim limitation, under its broadest reasonable interpretation, covers performance

within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an
abstract idea.
The judicial exception is not integrated into a practical application. In particular, the
claim recites additional elements – a non-transitory memory, and one or more hardware processors. A non-transitory memory, and one or more hardware processors are recited at a high level of generality (i.e., as a generic hardware performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computing hardware. Further, the claim recites the receiving step (obtain client instance data). The receiving step is recited at a high level of generality and amounts to mere data gathering which is a form of insignificant extra solution activity. Accordingly, the additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
The claim does not include additional elements that are sufficient to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea
into a practical application, the additional element of a non-transitory memory, and one or more hardware processors, amounts to no more than mere instructions to apply the exception using a generic computing component. Limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) and generally linking the use of the judicial exception to 
Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is
well understood, routine, conventional activity in the field. The court decisions cited in MPEP
2106.05(d)(II) indicate that merely “Receiving or transmitting data over a network, e.g., using
the Internet to gather data” is a well‐understood, routine, conventional function when it is
claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the
claimed receiving step is well-understood, routine, conventional activity is supported under
Berkheimer.
This claim is not patent eligible under U.S.C. 101.
	Claim 7 recites the system of claim 1, the plurality of fingerprints are based on a plurality of fingerprint types including an attachment fingerprint type that indicates a relationship between a given knowledge element and a given incident based on one or more table joins indicating a formal relationship between the given knowledge element and the given incident. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. This limitation merely describes the prior dataset.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing

The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 8 recites the system of claim 1, the plurality of fingerprints are based on a plurality of fingerprint types including a text similarity fingerprint type that indicates a relationship between a given knowledge element and a given incident based on at least one of. (i) text similarity between at least a portion of a predetermined field of the given incident and at least a portion of a predetermined field of the given knowledge element; and (ii) text similarity between at least the portion of the predetermined field of the given incident and at least a portion of a first predetermined field of an intermediate entity, and text similarity between at least a portion of a second predetermined field of the intermediate entity and at least the portion of the predetermined field of the given knowledge element. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. This limitation merely describes the prior dataset.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to

integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claim 9 recites the system of claim 1, the plurality of fingerprints are based on a plurality of fingerprint types including a reference fingerprint type that indicates a relationship between a given knowledge element and a given incident based on at least one of presence of reference information of the given knowledge element in a predetermined field of the given incident, and presence of the reference information of the given knowledge element in an intermediate field of an intermediate entity associated with the given incident. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim limitation precludes the step from practically being performed in the mind. This limitation merely describes the prior dataset.
The judicial exception is not integrated into a practical application. In particular, the
claim does not recite any additional elements. Accordingly, this does not integrate the abstract
idea into a practical application because it does not impose any meaningful limits on practicing
the abstract idea.
The claim does not include additional elements that are sufficient to amount to
significantly more than the judicial exception. As discussed above with respect to the
integration of the abstract idea into a practical application, no additional elements are cited.
This claim is not patent eligible under U.S.C. 101.
	Claims 10 and 19 are rejected on the same grounds as claim 1
	Claims 16-18 are rejected on the same grounds as claims 7-9
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. US 20180205751 A1 to Howie, et al. (hereinafter, “Howie”)
As per claim 1, Howie teaches A system comprising: 
a non-transitory memory; (Howie, Para. [0157] discloses “Computer readable media may be any available media that may be accessed by system or network incident detection and analysis computing device 1201, may be non-transitory,…”)
and one or more hardware processors configured to execute instructions from the non- transitory memory to: (Howie, Para. [0157] discloses “Computing system environment 1200 may include system or network incident detection and analysis computing device 1201 having processor 1203…”)
(Howie, Para. [0047] discloses “In some examples, flagging the incident for further analysis may include extracting data from the incident or incident report (e.g., which application, system, device, or the like, is affected, time and date, description of the failure or incident, or the like” (Incident representing client instance data where the incident contains additional information regarding the incident (the knowledge elements) which are used to help identify remedial actions for the incident))
build a validation set based on the obtained client instance data, wherein the validation set comprises fingerprint data of a plurality of fingerprints of known incident- knowledge relationships, each of the plurality of fingerprints representing a link between one of the plurality of incidents and one of the plurality of knowledge elements used for resolving the incident; (Howie, Para. [0052] discloses “The text analysis module 154 (and, in some examples, the machine learning engine 180) may perform a correlation analysis to determine how strongly correlated each keyword is to either a significant business impact incident or a non-significant business impact incident.” And Para. [0056] discloses “Based on the keywords, combinations and sequences having the strongest correlation, inclusion and exclusion criteria may be generated (e.g., a machine learning data set).” (Keywords within the incidents being fingerprints which determine relationships within the incident and machine learning data set being the validation dataset))
predict a knowledge element class from among a plurality of knowledge element classes for each of the plurality of knowledge elements based on the built validation set, the plurality (Howie, Para. [0037] discloses “This information may be used by the system or network incident detection and analysis computing system 110 to generate criteria that may aid in quantifying or predicting an expected business impact associated with an ongoing incident in real-time or near real-time, in order to effectively allocate resources to remedy various incidents, and the like.” And Para. [0044] discloses “After quantifying an impact or magnitude of impact of each incident, the incident may be compared to a threshold. For instance, the business entity may establish a threshold above which a magnitude of business impact is considered significant to the business entity. This threshold may be modified and/or may be vary based on business unit or group within an entity, type of entity, or the like.” (Previous knowledge elements are used in predicting an impact of an incident based off a threshold which determines a degree of impact of the incident))
and present classification data of the plurality of knowledge elements classified into the plurality of knowledge element classes with the obtained client instance data. (Howie, Para. [0068] discloses “If it is determined that the newly received or detected incident is likely to have a significant business impact, the incident analysis module 165 may generate a notification to one or more users indicating that the incident is likely to have a significant business impact”)

As per claim 10 Howie teaches a non-transitory computer-readable recording medium having stored thereon a program, the recording medium comprising instructions that when executed by one or more processing units cause the one or more processing units to:
obtain client instance data including a plurality of incidents and a plurality of knowledge elements comprising information relating to resolving one or more of the plurality of incidents; (Howie, Para. [0047] discloses “In some examples, flagging the incident for further analysis may include extracting data from the incident or incident report (e.g., which application, system, device, or the like, is affected, time and date, description of the failure or incident, or the like” (Incident representing client instance data where the incident contains additional information regarding the incident (the knowledge elements) which are used to help identify remedial actions for the incident))
build a validation set based on the obtained client instance data, wherein the validation set comprises fingerprint data of a plurality of fingerprints of known incident- knowledge relationships, each of the plurality of fingerprints representing a link between one of the plurality of incidents and one of the plurality of knowledge elements used for resolving the incident; (Howie, Para. [0052] discloses “The text analysis module 154 (and, in some examples, the machine learning engine 180) may perform a correlation analysis to determine how strongly correlated each keyword is to either a significant business impact incident or a non-significant business impact incident.” And Para. [0056] discloses “Based on the keywords, combinations and sequences having the strongest correlation, inclusion and exclusion criteria may be generated (e.g., a machine learning data set).” (Keywords within the incidents being fingerprints which determine relationships within the incident))
(Howie, Para. [0037] discloses “This information may be used by the system or network incident detection and analysis computing system 110 to generate criteria that may aid in quantifying or predicting an expected business impact associated with an ongoing incident in real-time or near real-time, in order to effectively allocate resources to remedy various incidents, and the like.” And Para. [0044] discloses “After quantifying an impact or magnitude of impact of each incident, the incident may be compared to a threshold. For instance, the business entity may establish a threshold above which a magnitude of business impact is considered significant to the business entity. This threshold may be modified and/or may be vary based on business unit or group within an entity, type of entity, or the like.” (Previous knowledge elements are used in predicting an impact of an incident based off a threshold which determines a degree of impact of the incident))
and present classification data of the plurality of knowledge elements classified into the plurality of knowledge element classes with the obtained client instance data. (Howie, Para. [0068] discloses “If it is determined that the newly received or detected incident is likely to have a significant business impact, the incident analysis module 165 may generate a notification to one or more users indicating that the incident is likely to have a significant business impact”)

As per claim 19, Howie teaches a method comprising:
obtaining, with one or more processors, client instance data including a plurality of incidents and a plurality of knowledge elements comprising information relating to resolving one or more of the plurality of incidents; (Howie, Para. [0047] discloses “In some examples, flagging the incident for further analysis may include extracting data from the incident or incident report (e.g., which application, system, device, or the like, is affected, time and date, description of the failure or incident, or the like” (Incident representing client instance data where the incident contains additional information regarding the incident (the knowledge elements) which are used to help identify remedial actions for the incident))
building, with the one or more processors, a validation set based on the obtained client instance data, wherein the validation set comprises fingerprint data of a plurality of fingerprints of known incident- knowledge relationships, each of the plurality of fingerprints representing a link between one of the plurality of incidents and one of the plurality of knowledge elements used for resolving the incident; (Howie, Para. [0052] discloses “The text analysis module 154 (and, in some examples, the machine learning engine 180) may perform a correlation analysis to determine how strongly correlated each keyword is to either a significant business impact incident or a non-significant business impact incident.” And Para. [0056] discloses “Based on the keywords, combinations and sequences having the strongest correlation, inclusion and exclusion criteria may be generated (e.g., a machine learning data set).” (Keywords within the incidents being fingerprints which determine relationships within the incident))
(Howie, Para. [0037] discloses “This information may be used by the system or network incident detection and analysis computing system 110 to generate criteria that may aid in quantifying or predicting an expected business impact associated with an ongoing incident in real-time or near real-time, in order to effectively allocate resources to remedy various incidents, and the like.” And Para. [0044] discloses “After quantifying an impact or magnitude of impact of each incident, the incident may be compared to a threshold. For instance, the business entity may establish a threshold above which a magnitude of business impact is considered significant to the business entity. This threshold may be modified and/or may be vary based on business unit or group within an entity, type of entity, or the like.” (Previous knowledge elements are used in predicting an impact of an incident based off a threshold which determines a degree of impact of the incident))
and presenting, with the one or more processors, classification data of the plurality of knowledge elements classified into the plurality of knowledge element classes with the obtained client instance data. (Howie, Para. [0068] discloses “If it is determined that the newly received or detected incident is likely to have a significant business impact, the incident analysis module 165 may generate a notification to one or more users indicating that the incident is likely to have a significant business impact”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6, 11, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Howie, in view of U.S. Pub. No. US 20190012609 A1 to Fishier, et al. (hereinafter, “Fishier”)
	As per claim 2, Howie teaches as shown above the system of claim 1, Howie fails to explicitly teach wherein, for each of the plurality of knowledge elements, the knowledge element class is predicted using a prediction engine that is stored in the non- transitory memory, and wherein the one or more hardware processors are further configured to execute instructions from the non-transitory memory to:
train [[the prediction engine]] using machine learning [[to classify the plurality of knowledge elements into the plurality of knowledge element classes]].
However, Fishier teaches:
(Fishier, Para. [0047] discloses “In some exemplary embodiments, the classifier may be trained using supervised machine learning…The classifier may be trained based on such training set to predict labels for other records. “)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the prediction engine as disclosed by Howie to use supervised machine learning as disclosed by Fishier. The combination would have been obvious because a person of ordinary skill in the art would be motivated to improve the classification accuracy of the system.

As per claim 5, Howie and Fishier teaches as shown above the system of claim 2, Howie further teaches:
wherein the prediction engine is [[trained using supervised machine learning]] to classify the plurality of knowledge elements into the plurality of knowledge element classes based on the fingerprint data of the plurality of fingerprints included in the validation set, the fingerprint data of the plurality of fingerprints representing [[training data for training]] the prediction engine on each of the plurality of knowledge element classes. (Howie, Para. [0032] discloses “The system or network incident detection and analysis computing system 110 may further include a machine learning engine 180 configured to interface with one or more computing devices 140, 150, 160, 170, to perform machine learning functions, generate machine learning data sets, and the like.” and [0037] discloses “This information may be used by the system or network incident detection and analysis computing system 110 to generate criteria that may aid in quantifying or predicting an expected business impact associated with an ongoing incident in real-time or near real-time, in order to effectively allocate resources to remedy various incidents, and the like.” And Para. [0044] discloses “After quantifying an impact or magnitude of impact of each incident, the incident may be compared to a threshold. For instance, the business entity may establish a threshold above which a magnitude of business impact is considered significant to the business entity. This threshold may be modified and/or may be vary based on business unit or group within an entity, type of entity, or the like.” (Previous knowledge elements are used in predicting an impact of an incident based off a threshold which determines a degree of impact of the incident))
Fishier further teaches:
[[wherein the prediction engine is]] trained using supervised machine learning [[to classify the plurality of knowledge elements into the plurality of knowledge element classes based on the fingerprint data of the plurality of fingerprints included in the validation set, the fingerprint data of the plurality of fingerprints representing]] training data for training [[the prediction engine on each of the plurality of knowledge element classes]] (Fishier, Para. [0047] discloses “In some exemplary embodiments, the classifier may be trained using supervised machine learning…The classifier may be trained based on such training set to predict labels for other records. “)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the prediction engine as disclosed by Howie to user supervised machine learning using training data as disclosed by Fishier. The 

As per claim 6, Howie and Fishier as shown above teaches the system of claim 5, Howie further teaches:
wherein the prediction engine is [[trained using supervised machine learning]] to classify the plurality of incidents into the plurality of incident classes based on the fingerprint data of the plurality of fingerprints included in the validation set, the fingerprint data of the plurality of fingerprints representing [[training data for training]] the prediction engine on each of the plurality of incident classes. (Howie, Para. [0032] discloses “The system or network incident detection and analysis computing system 110 may further include a machine learning engine 180 configured to interface with one or more computing devices 140, 150, 160, 170, to perform machine learning functions, generate machine learning data sets, and the like.” and [0037] discloses “This information may be used by the system or network incident detection and analysis computing system 110 to generate criteria that may aid in quantifying or predicting an expected business impact associated with an ongoing incident in real-time or near real-time, in order to effectively allocate resources to remedy various incidents, and the like.” And Para. [0044] discloses “After quantifying an impact or magnitude of impact of each incident, the incident may be compared to a threshold. For instance, the business entity may establish a threshold above which a magnitude of business impact is considered significant to the business entity. This threshold may be modified and/or may be vary based on business unit or group within an entity, type of entity, or the like.” (Previous knowledge elements are used in predicting an impact of an incident based off a threshold which determines a degree of impact of the incident))
Fishier further teaches:
[[wherein the prediction engine is]] trained using supervised machine learning [[to classify the plurality of incidents into the plurality of incident classes based on the fingerprint data of the plurality of fingerprints included in the validation set, the fingerprint data of the plurality of fingerprints representing]] training data for training [[the prediction engine on each of the plurality of incident classes]] (Fishier, Para. [0047] discloses “In some exemplary embodiments, the classifier may be trained using supervised machine learning…The classifier may be trained based on such training set to predict labels for other records. “)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Howie with the teachings of Fishier for at least the same reasons as discussed above in claim 5

As per claim 11, Howie teaches as shown above the non-transitory computer-readable medium of 10, Howie fails to explicitly teach: wherein, for each of the plurality of knowledge elements, the knowledge element class is predicted using a prediction engine, and wherein the recording medium further comprises instructions that when executed by one or more processing units cause the one or more processing units to: 
[[the prediction engine]] using machine learning [[to classify the plurality of knowledge elements into the plurality of knowledge element classes]].
However, Fishier teaches:
train [[the prediction engine]] using machine learning [[to classify the plurality of knowledge elements into the plurality of knowledge element classes]] (Fishier, Para. [0047] discloses “In some exemplary embodiments, the classifier may be trained using supervised machine learning…The classifier may be trained based on such training set to predict labels for other records. “)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Howie with the teachings of Fishier for at least the same reasons as discussed above in claim 2

As per claim 14, Howie and Fishier as shown above teaches the non-transitory computer-readable recording medium of claim 11, Howie further teaches:
wherein the prediction engine is [[trained using supervised machine learning]] to classify the plurality of knowledge elements into the plurality of knowledge element classes based on the fingerprint data of the plurality of fingerprints included in the validation set, the fingerprint data of the plurality of fingerprints representing [[training data for training]] the prediction engine on each of the plurality of knowledge element classes. (Howie, Para. [0032] discloses “The system or network incident detection and analysis computing system 110 may further include a machine learning engine 180 configured to interface with one or more computing devices 140, 150, 160, 170, to perform machine learning functions, generate machine learning data sets, and the like.” and [0037] discloses “This information may be used by the system or network incident detection and analysis computing system 110 to generate criteria that may aid in quantifying or predicting an expected business impact associated with an ongoing incident in real-time or near real-time, in order to effectively allocate resources to remedy various incidents, and the like.” And Para. [0044] discloses “After quantifying an impact or magnitude of impact of each incident, the incident may be compared to a threshold. For instance, the business entity may establish a threshold above which a magnitude of business impact is considered significant to the business entity. This threshold may be modified and/or may be vary based on business unit or group within an entity, type of entity, or the like.” (Previous knowledge elements are used in predicting an impact of an incident based off a threshold which determines a degree of impact of the incident))
Fishier further teaches:
[[wherein the prediction engine is]] trained using supervised machine learning [[to classify the plurality of knowledge elements into the plurality of knowledge element classes based on the fingerprint data of the plurality of fingerprints included in the validation set, the fingerprint data of the plurality of fingerprints representing]] training data for training [[the prediction engine on each of the plurality of knowledge element classes]] (Fishier, Para. [0047] discloses “In some exemplary embodiments, the classifier may be trained using supervised machine learning…The classifier may be trained based on such training set to predict labels for other records. “)


As per claim 15, Howie and Fishier as shown above teaches the non-transitory computer-readable recording medium of claim 14, Howie further teaches:
wherein the prediction engine is [[trained using supervised machine learning]] to classify the plurality of incidents into the plurality of incident classes based on the fingerprint data of the plurality of fingerprints included in the validation set, the fingerprint data of the plurality of fingerprints representing [[training data for training]] the prediction engine on each of the plurality of incident classes. (Howie, Para. [0032] discloses “The system or network incident detection and analysis computing system 110 may further include a machine learning engine 180 configured to interface with one or more computing devices 140, 150, 160, 170, to perform machine learning functions, generate machine learning data sets, and the like.” and [0037] discloses “This information may be used by the system or network incident detection and analysis computing system 110 to generate criteria that may aid in quantifying or predicting an expected business impact associated with an ongoing incident in real-time or near real-time, in order to effectively allocate resources to remedy various incidents, and the like.” And Para. [0044] discloses “After quantifying an impact or magnitude of impact of each incident, the incident may be compared to a threshold. For instance, the business entity may establish a threshold above which a magnitude of business impact is considered significant to the business entity. This threshold may be modified and/or may be vary based on business unit or group within an entity, type of entity, or the like.” (Previous knowledge elements are used in predicting an impact of an incident based off a threshold which determines a degree of impact of the incident))
Fishier further teaches:
[[wherein the prediction engine is]] trained using supervised machine learning [[to classify the plurality of incidents into the plurality of incident classes based on the fingerprint data of the plurality of fingerprints included in the validation set, the fingerprint data of the plurality of fingerprints representing]] training data for training [[the prediction engine on each of the plurality of incident classes]] (Fishier, Para. [0047] discloses “In some exemplary embodiments, the classifier may be trained using supervised machine learning…The classifier may be trained based on such training set to predict labels for other records. “)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Howie with the teachings of Fishier for at least the same reasons as discussed above in claim 5

As per claim 20, Howie teaches as shown above the method of claim 19, Howie fails to explicitly teach: wherein, for each of the plurality of knowledge elements, the knowledge element class is predicted using a prediction engine that is stored in a storage device and wherein the method further comprises:
training [[the prediction engine]] using machine learning [[to classify the plurality of knowledge elements into the plurality of knowledge element classes]].
However, Fishier teaches:
training [[the prediction engine]] using machine learning [[to classify the plurality of knowledge elements into the plurality of knowledge element classes]] (Fishier, Para. [0047] discloses “In some exemplary embodiments, the classifier may be trained using supervised machine learning…The classifier may be trained based on such training set to predict labels for other records. “)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Howie with the teachings of Fishier for at least the same reasons as discussed above in claim 2

Claims 3-4, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Howie, in view of “Grouping data points with k-means clustering” to Jordan (hereinafter, “Jordan”)
As per claim 3, Howie as shown above teaches the system of claim 2, Howie fails to explicitly teach:
[[wherein the prediction engine is trained using]] unsupervised machine learning to respectively fit [[the plurality of incidents and the plurality of knowledge elements]] into a plurality of common groups, a number of the plurality of common groups being optimized based on [[the fingerprint data of the plurality of fingerprints included in the validation set,]]  
[[and wherein, for each of the plurality of knowledge elements, the one or more hardware processors are further configured to execute instructions from the non-transitory memory to:]] 
[[knowledge element]] fits into a corresponding common group; 
[[determine a coverage confidence value based on a number of incidents in]] the corresponding common group, the determined model fit value, [[and fingerprint data associated with the knowledge element, wherein the prediction engine predicts the knowledge element class of the knowledge element based on]] the determined coverage confidence value of [[the knowledge element;]] 
[[and present]] the plurality of common groups representing [[the plurality of incidents and the plurality of knowledge elements in respective association with each other]].
	However, Jordan teaches:
[[wherein the prediction engine is trained using]] unsupervised machine learning to respectively fit [[the plurality of incidents and the plurality of knowledge elements]] into a plurality of common groups, a number of the plurality of common groups being optimized based on [[the fingerprint data of the plurality of fingerprints included in the validation set,]] (Jordan, 1st sentence discloses ”K-means clustering is a simple method for partitioning nn data points in kk groups, or clusters.” (K means is an unsupervised machine learning technique which groups data into clusters (the clusters being k common groups))
determine a model fit value indicating how well the [[knowledge element]] fits into a corresponding common group; (Jordan, Silhouette analysis section discloses “We can use Silhouette analysis to evaluate each model. A Silhouette coefficient is calculated for observation, which is then averaged to determine the Silhouette score. The coefficient combines the average within-cluster distance with average nearest-cluster distance to assign a value between -1 and 1. A value below zero denotes that the observation is probably in the wrong cluster and a value closer to 1 denotes that the observation is a great fit for the cluster and clearly separated from other clusters.” (Determination of fit of observation within the cluster))
[[determine a coverage confidence value based on a number of incidents in]] the corresponding common group, the determined model fit value, [[and fingerprint data associated with the knowledge element, wherein the prediction engine predicts the knowledge element class of the knowledge element based on]] the determined coverage confidence value of [[the knowledge element;]] (Jordan, 1st sentence discloses ”K-means clustering is a simple method for partitioning nn data points in kk groups, or clusters.” And Silhouette analysis section discloses “We can use Silhouette analysis to evaluate each model. A Silhouette coefficient is calculated for observation, which is then averaged to determine the Silhouette score. The coefficient combines the average within-cluster distance with average nearest-cluster distance to assign a value between -1 and 1. A value below zero denotes that the observation is probably in the wrong cluster and a value closer to 1 denotes that the observation is a great fit for the cluster and clearly separated from other clusters.” (Howie, Para. [0076] discloses determining confidence levels associated with incidents))
[[and present]] the plurality of common groups representing [[the plurality of incidents and the plurality of knowledge elements in respective association with each other]]. (Jordan, 1st sentence discloses ”K-means clustering is a simple method for partitioning nn data points in kk groups, or clusters.” (K means is an unsupervised machine learning technique which groups data into clusters (the clusters being k common groups))


	As per claim 4, Howie and Jordan as shown above teaches the system of claim 3, Howie further teaches wherein, for each of the plurality of incidents, the one or more hardware processors are further configured to execute instructions from the non-transitory memory to: 
[[determine a model fit value indicating how well]] the incident fits into [[a corresponding common group]] (Howie, Para. [0047] discloses “In some examples, flagging the incident for further analysis may include extracting data from the incident or incident report (e.g., which application, system, device, or the like, is affected, time and date, description of the failure or incident, or the like”)
determine a coverage confidence value based on a number of knowledge elements in the corresponding common group, the determined model fit value, and fingerprint data associated with the incident; (Howie, Para. [0076] discloses determining confidence levels associated with incidents and Para. [0052] discloses “The text analysis module 154 (and, in some examples, the machine learning engine 180) may perform a correlation analysis to determine how strongly correlated each keyword is to either a significant business impact incident or a non-significant business impact incident.” And Para. [0056] discloses “Based on the keywords, combinations and sequences having the strongest correlation, inclusion and exclusion criteria may be generated (e.g., a machine learning data set).” (Keywords within the incidents being fingerprints which determine relationships within the incident))
predict an incident class from among a plurality of incident classes for the incident based on the determined coverage confidence value of the incident, wherein the incident class is predicted using the prediction engine that is further trained to classify the plurality of incidents into the plurality of incident classes, the plurality of incident classes being defined based on respective threshold values indicating a quality of knowledge coverage available for the incident; (Howie, Para. [0037] discloses “This information may be used by the system or network incident detection and analysis computing system 110 to generate criteria that may aid in quantifying or predicting an expected business impact associated with an ongoing incident in real-time or near real-time, in order to effectively allocate resources to remedy various incidents, and the like.” And Para. [0044] discloses “After quantifying an impact or magnitude of impact of each incident, the incident may be compared to a threshold. For instance, the business entity may establish a threshold above which a magnitude of business impact is considered significant to the business entity. This threshold may be modified and/or may be vary based on business unit or group within an entity, type of entity, or the like.” (Previous knowledge elements are used in predicting an impact of an incident based off a threshold which determines a degree of impact of the incident))
and present classification data of the plurality of incidents classified into the plurality of incident classes with the obtained client instance data. (Howie, Para. [0068] discloses “If it is determined that the newly received or detected incident is likely to have a significant business impact, the incident analysis module 165 may generate a notification to one or more users indicating that the incident is likely to have a significant business impact”)
Jordan further teaches:
determine a model fit value indicating how well [[the incident fits into]] a corresponding common group (Jordan, Silhouette analysis section discloses “We can use Silhouette analysis to evaluate each model. A Silhouette coefficient is calculated for observation, which is then averaged to determine the Silhouette score. The coefficient combines the average within-cluster distance with average nearest-cluster distance to assign a value between -1 and 1. A value below zero denotes that the observation is probably in the wrong cluster and a value closer to 1 denotes that the observation is a great fit for the cluster and clearly separated from other clusters.” (Determination of fit of observation within the cluster))
the corresponding common group (Jordan, 1st sentence discloses ”K-means clustering is a simple method for partitioning nn data points in kk groups, or clusters.” (K means is an unsupervised machine learning technique which groups data into clusters (the clusters being k common groups))
the determined model fit value  (Jordan, Silhouette analysis section discloses “We can use Silhouette analysis to evaluate each model. A Silhouette coefficient is calculated for observation, which is then averaged to determine the Silhouette score. The coefficient combines the average within-cluster distance with average nearest-cluster distance to assign a value between -1 and 1. A value below zero denotes that the observation is probably in the wrong cluster and a value closer to 1 denotes that the observation is a great fit for the cluster and clearly separated from other clusters.” (Determination of fit of observation within the cluster))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Howie with the teachings of Jordan for at least the same reasons as discussed above in claim 3

As per claim 12, Howie as shown above teaches the non-transitory computer-readable recording medium of claim 1, Howie fails to explicitly teach:
[[wherein the prediction engine is trained using]] unsupervised machine learning to respectively fit [[the plurality of incidents and the plurality of knowledge elements]] into a plurality of common groups, a number of the plurality of common groups being optimized based on [[the fingerprint data of the plurality of fingerprints included in the validation set,]]  
[[and wherein the recording medium further comprises instructions that when executed by one or more processing units cause the one or more processing units for each of the plurality of knowledge elements to:]] 
determine a model fit value indicating how well the [[knowledge element]] fits into a corresponding common group; 
[[determine a coverage confidence value based on a number of incidents in]] the corresponding common group, the determined model fit value, [[and fingerprint data associated with the knowledge element, wherein the prediction engine predicts the knowledge element class of the knowledge element based on]] the determined coverage confidence value of [[the knowledge element;]] 
[[and present]] the plurality of common groups representing [[the plurality of incidents and the plurality of knowledge elements in respective association with each other]].
	However, Jordan teaches:
[[wherein the prediction engine is trained using]] unsupervised machine learning to respectively fit [[the plurality of incidents and the plurality of knowledge elements]] into a plurality of common groups, a number of the plurality of common groups being optimized based on [[the fingerprint data of the plurality of fingerprints included in the validation set,]] (Jordan, 1st sentence discloses ”K-means clustering is a simple method for partitioning nn data points in kk groups, or clusters.” (K means is an unsupervised machine learning technique which groups data into clusters (the clusters being k common groups))
determine a model fit value indicating how well the [[knowledge element]] fits into a corresponding common group; (Jordan, Silhouette analysis section discloses “We can use Silhouette analysis to evaluate each model. A Silhouette coefficient is calculated for observation, which is then averaged to determine the Silhouette score. The coefficient combines the average within-cluster distance with average nearest-cluster distance to assign a value between -1 and 1. A value below zero denotes that the observation is probably in the wrong cluster and a value closer to 1 denotes that the observation is a great fit for the cluster and clearly separated from other clusters.” (Determination of fit of observation within the cluster))
[[determine a coverage confidence value based on a number of incidents in]] the corresponding common group, the determined model fit value, [[and fingerprint data associated with the knowledge element, wherein the prediction engine predicts the knowledge element class of the knowledge element based on]] the determined coverage confidence value of [[the knowledge element;]] (Jordan, 1st sentence discloses ”K-means clustering is a simple method for partitioning nn data points in kk groups, or clusters.” And Silhouette analysis section discloses “We can use Silhouette analysis to evaluate each model. A Silhouette coefficient is calculated for observation, which is then averaged to determine the Silhouette score. The coefficient combines the average within-cluster distance with average nearest-cluster distance to assign a value between -1 and 1. A value below zero denotes that the observation is probably in the wrong cluster and a value closer to 1 denotes that the observation is a great fit for the cluster and clearly separated from other clusters.” (Howie, Para. [0076] discloses determining confidence levels associated with incidents))
[[and present]] the plurality of common groups representing [[the plurality of incidents and the plurality of knowledge elements in respective association with each other]]. (Jordan, 1st sentence discloses ”K-means clustering is a simple method for partitioning nn data points in kk groups, or clusters.” (K means is an unsupervised machine learning technique which groups data into clusters (the clusters being k common groups))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the incident analysis as disclosed by Howie to use unsupervised machine learning as disclosed by Jordan. The combination would have been obvious because a person of ordinary skill in the art would be motivated to easily determine groupings of data that are representative of each other such that the data can be easily be interpreted and understood.

As per claim 13, Howie and Jordan as shown above teaches the non-transitory computer-readable recording medium of claim 12, Howie further teaches wherein the recording medium further comprises instructions that when executed by one or more processing units cause the one or more processing units for each of the plurality of incidents to: 
[[determine a model fit value indicating how well]] the incident fits into [[a corresponding common group]] (Howie, Para. [0047] discloses “In some examples, flagging the incident for further analysis may include extracting data from the incident or incident report (e.g., which application, system, device, or the like, is affected, time and date, description of the failure or incident, or the like”)
determine a coverage confidence value based on a number of knowledge elements in [[the corresponding common group, the determined model fit value]], and fingerprint data associated with the incident; (Howie, Para. [0076] discloses determining confidence levels associated with incidents and Para. [0052] discloses “The text analysis module 154 (and, in some examples, the machine learning engine 180) may perform a correlation analysis to determine how strongly correlated each keyword is to either a significant business impact incident or a non-significant business impact incident.” And Para. [0056] discloses “Based on the keywords, combinations and sequences having the strongest correlation, inclusion and exclusion criteria may be generated (e.g., a machine learning data set).” (Keywords within the incidents being fingerprints which determine relationships within the incident))
predict an incident class from among a plurality of incident classes for the incident based on the determined coverage confidence value of the incident, wherein the incident class is predicted using the prediction engine that is further trained to classify the plurality of (Howie, Para. [0037] discloses “This information may be used by the system or network incident detection and analysis computing system 110 to generate criteria that may aid in quantifying or predicting an expected business impact associated with an ongoing incident in real-time or near real-time, in order to effectively allocate resources to remedy various incidents, and the like.” And Para. [0044] discloses “After quantifying an impact or magnitude of impact of each incident, the incident may be compared to a threshold. For instance, the business entity may establish a threshold above which a magnitude of business impact is considered significant to the business entity. This threshold may be modified and/or may be vary based on business unit or group within an entity, type of entity, or the like.” (Previous knowledge elements are used in predicting an impact of an incident based off a threshold which determines a degree of impact of the incident))
and present classification data of the plurality of incidents classified into the plurality of incident classes with the obtained client instance data. (Howie, Para. [0068] discloses “If it is determined that the newly received or detected incident is likely to have a significant business impact, the incident analysis module 165 may generate a notification to one or more users indicating that the incident is likely to have a significant business impact”)
Jordan further teaches:
determine a model fit value indicating how well [[the incident fits into]] a corresponding common group (Jordan, Silhouette analysis section discloses “We can use Silhouette analysis to evaluate each model. A Silhouette coefficient is calculated for observation, which is then averaged to determine the Silhouette score. The coefficient combines the average within-cluster distance with average nearest-cluster distance to assign a value between -1 and 1. A value below zero denotes that the observation is probably in the wrong cluster and a value closer to 1 denotes that the observation is a great fit for the cluster and clearly separated from other clusters.” (Determination of fit of observation within the cluster))
the corresponding common group (Jordan, 1st sentence discloses ”K-means clustering is a simple method for partitioning nn data points in kk groups, or clusters.” (K means is an unsupervised machine learning technique which groups data into clusters (the clusters being k common groups))
the determined model fit value  (Jordan, Silhouette analysis section discloses “We can use Silhouette analysis to evaluate each model. A Silhouette coefficient is calculated for observation, which is then averaged to determine the Silhouette score. The coefficient combines the average within-cluster distance with average nearest-cluster distance to assign a value between -1 and 1. A value below zero denotes that the observation is probably in the wrong cluster and a value closer to 1 denotes that the observation is a great fit for the cluster and clearly separated from other clusters.” (Determination of fit of observation within the cluster))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Howie with the teachings of Jordan for at least the same reasons as discussed above in claim 3

s 7, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Howie, in view of “Essentials of joining tables” to ArcMap (hereinafter, “ArcMap”)
As per claim 7, Howie as shown above teaches the system of claim 1, Howie fails to explicitly teach:
[[the plurality of fingerprints are based on a plurality of fingerprint types including]] an attachment fingerprint type that indicates a relationship between [[a given knowledge element and a given incident based on]] one or more table joins indicating a formal relationship between [[the given knowledge element and the given incident]]
However, ArcMap teaches:
[[the plurality of fingerprints are based on a plurality of fingerprint types including]] an attachment fingerprint type that indicates a relationship between [[a given knowledge element and a given incident based on]] one or more table joins indicating a formal relationship between [[the given knowledge element and the given incident]] (ArcMap, 1st Para. discloses “Joining data is typically used to append the fields of one table to those of another through an attribute or field common to both tables. (Joining table creates a new table (an attachment fingerprint type being the newly created joined table) that represents a relationship among the tables))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the incident analysis as disclosed by Howie to use table joins as disclosed by ArcMap. The combination would have been obvious because a person of ordinary skill in the art would be motivated to create meaningful 

As per claim 16, Howie as shown above teaches the non-transitory computer-readable recording medium of claim 10, Howie fails to explicitly teach:
[[the plurality of fingerprints are based on a plurality of fingerprint types including]] an attachment fingerprint type that indicates a relationship between [[a given knowledge element and a given incident based on]] one or more table joins indicating a formal relationship between [[the given knowledge element and the given incident]]
However, ArcMap teaches:
[[the plurality of fingerprints are based on a plurality of fingerprint types including]] an attachment fingerprint type that indicates a relationship between [[a given knowledge element and a given incident based on]] one or more table joins indicating a formal relationship between [[the given knowledge element and the given incident]] (ArcMap, 1st Para. discloses “Joining data is typically used to append the fields of one table to those of another through an attribute or field common to both tables. (Joining table creates a new table (an attachment fingerprint type being the newly created joined table) that represents a relationship among the tables))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Howie with the teachings of ArcMap for at least the same reasons as discussed above in claim 7

s 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Howie, in view of “Introduction to text representation and similarity” to Shulga (hereinafter, “Shulga”)
As per claim 8, Howie as shown above teaches the system of claim 1, Howie fails to explicitly teach:
[[the plurality of fingerprints are based on a plurality of fingerprint types including]] a text similarity fingerprint type that indicates a relationship between [[a given knowledge element and a given incident]] based on at least one of. (i) text similarity between at least a portion of [[a predetermined field of the given incident]] and at least a portion of [[a predetermined field of the given knowledge element]]; and (ii) text similarity between at least the portion of [[the predetermined field of the given incident]] and at least a portion of [[a first predetermined field of an intermediate entity]], and text similarity between at least a portion of [[a second predetermined field of the intermediate entity]] and at least the portion of [[the predetermined field of the given knowledge element]]
However, Shulga teaches:
[[the plurality of fingerprints are based on a plurality of fingerprint types including]] a text similarity fingerprint type that indicates a relationship between [[a given knowledge element and a given incident]] based on at least one of. (i) text similarity between at least a portion of [[a predetermined field of the given incident]] and at least a portion of [[a predetermined field of the given knowledge element]]; and (ii) text similarity between at least the portion of [[the predetermined field of the given incident]] and at least a portion of [[a first predetermined field of an intermediate entity]], and text similarity between at least a portion of [[a second predetermined field of the intermediate entity]] and at least the portion of [[the predetermined field of the given knowledge element]] (Shulga, 1st Para. discloses “ The most basic thing in Machine Learning and Data Mining tasks is the ability to compare objcts. We must compare (and sometimes average) objects in clustering, classification, query, and others. A text is no exception, and in this post, I want to explore different representations/embedding of texts and some of the most popular distance/similarity functions.” (Text similarity fingerprint type being a similarity between two different texts using known similarity functions))
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the incident analysis as disclosed by Howie to text similarity as disclosed by Shulge. The combination would have been obvious because a person of ordinary skill in the art would be motivated to compare differing texts thus enabling for one to quickly determine an objective similarity between two objects thus enabling for quick organization and structuring of data.

As per claim 17, Howie as shown above teaches the non-transitory computer-readable recording medium of claim 10, Howie fails to explicitly teach:
[[the plurality of fingerprints are based on a plurality of fingerprint types including]] a text similarity fingerprint type that indicates a relationship between [[a given knowledge element and a given incident]] based on at least one of. (i) text similarity between at least a portion of [[a predetermined field of the given incident]] and at least a portion of [[a predetermined field of the given knowledge element]]; and (ii) text similarity between at least the portion of [[the predetermined field of the given incident]] and at least a portion of [[a first predetermined field of an intermediate entity]], and text similarity between at least a portion of [[a second predetermined field of the intermediate entity]] and at least the portion of [[the predetermined field of the given knowledge element]]
However, Shulga teaches:
[[the plurality of fingerprints are based on a plurality of fingerprint types including]] a text similarity fingerprint type that indicates a relationship between [[a given knowledge element and a given incident]] based on at least one of. (i) text similarity between at least a portion of [[a predetermined field of the given incident]] and at least a portion of [[a predetermined field of the given knowledge element]]; and (ii) text similarity between at least the portion of [[the predetermined field of the given incident]] and at least a portion of [[a first predetermined field of an intermediate entity]], and text similarity between at least a portion of [[a second predetermined field of the intermediate entity]] and at least the portion of [[the predetermined field of the given knowledge element]] (Shulga, 1st Para. discloses “ The most basic thing in Machine Learning and Data Mining tasks is the ability to compare objcts. We must compare (and sometimes average) objects in clustering, classification, query, and others. A text is no exception, and in this post, I want to explore different representations/embedding of texts and some of the most popular distance/similarity functions.” (Text similarity fingerprint type being a similarity between two different texts using known similarity functions))
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Howie with the teachings of Shulga for at least the same reasons as discussed above in claim 8

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Howie, in view of “Reference Field in ServiceNow Service Portal Widget” to Neuralworkz (hereinafter, “Neuralworkz”)
As per claim 9, Howie as shown above teaches the system of claim 1, Howie fails to explicitly teach:
[[the plurality of fingerprints are based on a plurality of fingerprint types including a]] reference fingerprint type that indicates a relationship between [[a given knowledge element and a given incident based on]] at least one of presence of reference information of [[the given knowledge element in a predetermined field of the given incident]], and presence of the reference information of [[the given knowledge element in an intermediate field of an intermediate entity associated with the given incident]]
However, Neuralworkz teaches:
[[the plurality of fingerprints are based on a plurality of fingerprint types including a]] reference fingerprint type that indicates a relationship between [[a given knowledge element and a given incident based on]] at least one of presence of reference information of [[the given knowledge element in a predetermined field of the given incident]], and presence of the reference information of [[the given knowledge element in an intermediate field of an intermediate entity associated with the given incident]] (Nueralworkz, 1st Para. discloses “ServiceNow has a powerful Reference or Lookup field that provides us the ability to reference a field on another table.” And 2nd Para. discloses “Record-Picker Directive. ServiceNow has “sn-record-picker” directive to reference a field on another table. What we need to do is simply use this directive in the HTML body of our widget and set its properties correspondingly, including the table, value-field, display-field, and others.”)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the incident analysis as disclosed by Howie to reference fields as disclosed by Neuralworkz. The combination would have been obvious because a person of ordinary skill in the art would be motivated to capture relationships among data fields thus enabling one to quickly understand the hierarchy of the data.

As per claim 18, Howie as shown above teaches the non-transitory computer-readable recording medium of claim 10, Howie fails to explicitly teach:
[[the plurality of fingerprints are based on a plurality of fingerprint types including a]] reference fingerprint type that indicates a relationship between [[a given knowledge element and a given incident based on]] at least one of presence of reference information of [[the given knowledge element in a predetermined field of the given incident]], and presence of the reference information of [[the given knowledge element in an intermediate field of an intermediate entity associated with the given incident]]
However, Neuralworkz teaches:
[[the plurality of fingerprints are based on a plurality of fingerprint types including a]] reference fingerprint type that indicates a relationship between [[a given knowledge element and a given incident based on]] at least one of presence of reference information of [[the given knowledge element in a predetermined field of the given incident]], and presence of the [[the given knowledge element in an intermediate field of an intermediate entity associated with the given incident]] (Nueralworkz, 1st Para. discloses “ServiceNow has a powerful Reference or Lookup field that provides us the ability to reference a field on another table.” And 2nd Para. discloses “Record-Picker Directive. ServiceNow has “sn-record-picker” directive to reference a field on another table. What we need to do is simply use this directive in the HTML body of our widget and set its properties correspondingly, including the table, value-field, display-field, and others.”)
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Howie with the teachings of Neuralworkz for at least the same reasons as discussed above in claim 9
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Schlatter, et al. (U.S. Patent No. US 10284587 B1) discloses a system which identifies and responds to security incidents by determining an appropriate security action.
Zafer, et al. (U.S. Pub. No. US 20190149396 A1) discloses a system which analyzes network incidents and recommends remedial actions.
Anand, et al. (U.S. Pub. No. US 20140129536 A1) discloses a system which identifies, classifies, and determines potential issues that may arise with incidents.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.R.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145